Citation Nr: 0433927	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  97-28 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Determination of proper initial rating for premenstrual 
syndrome (PMS) with major depressive disorder (formerly shown 
as anxiety and nervousness).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active service from January 1988 to 
July 1995.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  At present, after remands to the RO for 
additional development in October 2000, September 2001 and 
October 2003, the case is once again before the Board for 
appellate review.

The Board notes that the veteran presented testimony during 
an appeals hearing before the undersigned Veterans Law Judge 
(VLJ) in June 2001.  A copy of the hearing transcript issued 
following the hearing is of record.   

Lastly, documents received at the Board in December 2004 with 
a waiver of RO consideration include a July 2004 VA form 21-
4138 (Statement in Support of Claim) which indicates the 
veteran is seeking service connection for the residuals of a 
stroke.  As the only issue currently before the Board is that 
set forth on the title page of this decision, this matter is 
referred to the RO for appropriate action.   


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  Prior to November 4, 2002, the evidence does not show 
that the veteran's service-connected PMS with major 
depressive disorder more nearly approximated a disability 
characterized by definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.

3.  As of November 7, 1996, but prior to November 4, 2002 the 
evidence does not show that the veteran's service-connected 
PMS with major depressive disorder more nearly approximated a 
disability characterized by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

4.  Prior to November 4, 2002, the evidence does not show 
that the veteran's service-connected PMS with major 
depressive disorder was characterized by symptoms that were 
not controlled by continuous treatment

5.  As of the last VA examination on November 4, 2002, but 
not prior, the veteran's service-connected PMS with major 
depressive disorder more nearly approximated a disability 
characterized by ability to establish and maintain effective 
or favorable relationships with people severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  However, it has not been 
characterized by attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality and disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in a profound retreat from mature behavior; and/or 
by evidence showing she is demonstrably unable to obtain or 
retain employment.  

6.  As of November 4, 2002, the veteran's service-connected 
PMS with major depressive disorder does not more nearly 
approximates a disability characterized by total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  


CONCLUSIONS OF LAW

1.  The initial rating assigned to the veteran's PMS with 
major depressive disorder (formerly shown as anxiety and 
nervousness) is appropriate, and the criteria for an initial 
rating in excess of 10 percent effective prior to November 4, 
2002 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.116, 4.125-
4.130, Diagnostic Codes 7615, 9400, 9434 (2004); 38 C.F.R. §§ 
3.321, 4.1-4.14, 4.125-4.132, Diagnostic Codes 9400, 9405 
(1996); Fenderson v. West, 12 Vet. App. 119 (1999).

2.  The criteria for a 70 percent rating, but not higher, for 
PMS with major depressive disorder (formerly shown as anxiety 
and nervousness) have been met as of November 4, 2002, but 
not prior.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.116, 4.125-4.130, 
Diagnostic Codes 7615, 9400, 9434 (2004); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.125-4.132, Diagnostic Codes 9400, 9405 (1996); 
Fenderson v. West, 12 Vet. App. 119 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

However, in this case, for the reasons set forth below, the 
VA has complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show her entitlement to an 
increased rating via May 2001, October 2001, August 2003 and 
March 2004  RO letters, the January 1996 and February 2003 
rating decisions, the September 1997 statement of the case 
(SOC), the multiple supplemental statements of the case 
(SSOCs) issued from 2000 to 2004, and the Board remands 
issued in October 2000, September 2001 and October 2003.  
Specifically, the appellant has been informed of the need to 
provide evidence showing that her disability is more severe 
than currently evaluated.  In addition, via the May 2001, 
October 2001, August 2003 and March 2004  RO letters, and the 
February 2003 SSOC, the veteran was provided with specific 
information concerning the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the basis of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  By the informational 
letters, the rating decisions, the SOC, and the SSOCs, VA 
satisfied the fourth element of the notice requirements.  
Therefore, to decide the appeal regarding the veteran's claim 
discussed herein would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect her ability to function under the ordinary conditions 
of daily life, including employment, by comparing her 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

In this case, in a January 1996 rating decision, the RO 
granted service connection and assigned a 10 percent 
evaluation for PMS with anxiety and nervousness, effective 
July 1995.  Subsequently, in a February 2003 rating decision, 
the RO re-characterized the veteran's disability to PMS with 
major depressive disorder, and assigned a 30 percent rating 
to the disability, effective November 2002.  At present, the 
veteran is seeking a disability rating in excess of 30 
percent for her service-connected disability.



I.  The Applicable Rating Criteria.

With respect to the applicable law, the Board observes that, 
during the pendency of the veteran's appeal, the regulation 
with respect to rating mental disorders has been changed.  
See 61 Fed. Reg. 52695 (October 8, 1996), effective 
November 7, 1996, (codified at 38 C.F.R. §§ 4.16, 4.125-
4.132).  The United States Court of Appeals for Veterans 
Claims (Court) held in DeSousa v. Gober that the law 
"precludes an effective date earlier than the effective date 
of the liberalizing . . . regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation." 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  However, 
where compensation is awarded or increased "[p]ursuant to any 
Act or administrative issue, the effective date of such an 
award or increase . . . shall not be earlier than the 
effective date of the Act or administrative issue."  38 
U.S.C.A. 
§ 5110(g) (West 2002).  As such, the Secretary is obligated 
to apply November 7, 1996 as the effective date for the 
revised criteria for mental disorders, and the revised Rating 
Schedule for mental disorders cannot be applied to a claim 
for any date prior to November 7, 1996.  See 38 U.S.C.A. § 
5110(g)(West 2002); see Wanner v. Principi, 17 Vet. App. 4, 9 
(2003).  

Prior to November 7, 1996, in assessing the severity of a 
mental disorder, such as anxiety and depression, the effect 
of the disorder on the veteran's ability to interact on both 
a social and industrial level, as confirmed by the current 
clinical findings, was considered. Social inadaptability, 
however, was evaluated only as it affected or impaired 
industrial adaptability.  See 38 C.F.R. § 4.132, Diagnostic 
Codes 9400, 9405, Note (1) (1996).

The prior Rating Schedule envisioned that a 10 percent 
evaluation was warranted where the claimant presented 
symptomatology which was less severe than that required to 
meet the criteria for a 30 percent evaluation, but also 
presented evidence of emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
See 38 C.F.R. § 4.132, Diagnostic Codes 9400, 9405 (1996).

A 30 percent disability evaluation was warranted where there 
was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  See id.  In this 
regard, the Board acknowledges that VA General Counsel 
opinion 9-93 defines the word "definite," as used in 38 
C.F.R. § 4.132 to describe a 30 percent degree of disability 
for purposes of rating claims involving psychiatric 
disabilities, as meaning distinct, unambiguous, and 
moderately large in degree, more than moderate but less than 
rather large.  See VAOPGCPREC 9-93 (November 1993) (emphasis 
added).

A 50 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired, and the psychoneurotic 
symptoms resulted in such reductions in initiative, 
flexibility, efficiency and reliability levels as to result 
in considerable industrial impairment.  See 38 C.F.R. § 
4.132, Diagnostic Codes 9400, 9405 (1996).

A 70 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  See id.

A 100 percent evaluation was warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
In the alternative, a 100 percent evaluation was warranted if 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality and disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior.  As well, a 100 percent 
evaluation was awarded if the veteran was demonstrably unable 
to obtain or retain employment.  Id.  The appellant only 
needed to meet one of these criteria to be granted a 100 
percent evaluation.  Johnson v. Brown, 7 Vet. App. 95 (1994).

The revised schedular criteria, effective as of November 7, 
1996, incorporate the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  Under the revised schedular criteria, a 10 
percent schedular evaluation for mental disorders, including 
anxiety and depression, contemplates occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; or, symptoms 
controlled by continuous medication.  See 38 C.F.R. § 4.130, 
Diagnostic Codes 9400, 9434 (2004).

A 30 percent schedular evaluation contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See id.

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See id.

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish or maintain effective 
relationships.  See id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See id.

Lastly, the Board notes that the veteran's disability is also 
evaluated under 38 C.F.R. § 4.116, Diagnostic Code 7615, 
which evaluates ovary diseases, injuries or adhesions.  Under 
the general rating formula for disease, injury, or adhesions 
of female reproductive organs (Codes 7610 through 7615), 
symptoms that do not require continuous treatment are 
assigned a noncompensable rating.  A 10 percent rating is 
warranted for symptoms that require continuous treatment, and 
a 30 percent rating is awarded for symptoms that are not 
controlled by continuous treatment.  38 C.F.R. § 4.116, 
Diagnostic Code 7615 (2004).  In this case, however, as 
described below, the veteran's disability is already rated as 
70 percent disabling effective November 4, 2002, and thus, as 
the maximum rating allowed under this rating criteria is 30 
percent, an increased initial rating cannot be allowed under 
this Diagnostic Code effective as of November 4, 2002.

II.  Evidence and Analysis.

The veteran's service medical records include March 1993 
notations which show she was diagnosed with PMS and had a 
history of stress and personality issues, but was deemed an 
excellent worker.  At this time, she was negative for 
suicidal/violent ideation, anxiety and depression.  In 
addition, February 1995 notations indicate she was diagnosed 
with anxiety disorder and was using Xanax, as well as that 
she was seen by a civilian gynecologist for PMS and was 
prescribed therapeutic hormones.  She was deemed to have 
symptomatic cycles and began her treatment with estrogen and 
progestin.

The post service medical evidence includes copious medical 
records dated from 1995 to 2002 from various private health 
care providers, including Dr. Carter, the Baptist Memorial 
Hospital, R.B. Wilson Medical Center, the Jackson Clinic, Dr. 
Barnett, and Dr. Baker.  These records show the treatment the 
veteran has received over time for various health problems, 
including gynecological problems, stress, lung and knee 
problems, a back disorder, and heart problems.  Specifically, 
a January 1998 report from R.B. Wilson Medical Center 
indicates the veteran underwent her 6-week post-partum 
checkup.  Furthermore, a January 1999 statement from the 
Jackson Clinic indicates the veteran was a 40-year-old woman 
who complained of intermittent spotting since she began using 
Depo-Provera.  She also complained of headaches, stress, mood 
swings, ringing of the ears, problems with yeast infections, 
breast pain and nicotine difficulties.  She was diagnosed 
with headaches of mixed type, candidal vaginitis, PMS, 
malaise/fatigue with weight gain, fibrocystic breast disease 
and nicotine addition.  Moreover, a May 2000 report from the 
Jackson Clinic shows the veteran was again diagnosed with 
anxiety and was taking Xanax.

A November 2002 VA mental examination report shows the 
veteran was pleasant and cooperative, and alert and oriented 
with intact memory.  She was casually dressed with 
appropriate hygiene, although her attitude was dramatic and 
sensitive.  Her facial expressions showed she was anxious and 
worried.  Her speech was normal in rate, tone and volume, and 
her psychomotor activity was normal.  She also had somewhat 
constricted affect, depressed and anxious mood, normal 
thought processes, and occasional feelings of hopelessness 
and helplessness, rumination, doubting and indecision.  The 
veteran denied suicidal or homicidal ideation, reported 
normal sleep and good appetite, and noted occasional episodes 
of irritability and loss of interest in previous interests.  
She was diagnosed with recurrent major depressive disorder, 
and was assigned a global assessment of functioning (GAF) 
score of 45 which, according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), equates to serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  Additionally, the examiner noted that the 
veteran was treated with antidepressants consistently since 
she was on active duty, was on citalopram and was in ongoing 
counseling while being a full time student.

A January 2003 addendum to the November 2002 VA examination 
report further notes that the veteran was on alprazolam and 
sertraline during service, but after service she received 
follow up treatment and was prescribed bupropion in 1999 and 
citalopram in 2001 (both antidepressants).  She remains on 
these agents to the present. 

Lastly, documents received at the Board in December 2004 with 
a waiver of RO consideration include various VA forms 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs) identifying outstanding 
medical records related to the veteran's treatment for vision 
problems, headaches, blood pressure and angina, all health 
problems which are related to the veteran's claim of service 
connection for the residuals of a stroke.  Furthermore, the 
documents received include duplicate copies of some of the 
veteran's service medical records, as well as private medical 
records dealing with treatment related to aneurysm.

Upon a review of the evidence, it is apparent that during her 
active service, the veteran had problems with anxiety and 
stress, and since her discharge from the service she had 
complained of headaches, stress, mood swings, ringing of the 
ears, problems with yeast infections, breast pain and 
nicotine difficulties.  Additionally, the evidence shows that 
the veteran was on alprazolam and sertraline during service, 
but after service she received follow up treatment and was 
prescribed bupropion in 1999 and citalopram in 2001 (both 
antidepressants), which she continues to take. 

As such, the Board finds that prior to November 4, 2002, the 
evidence does not show that the veteran's service-connected 
PMS with major depressive disorder more nearly approximated a 
disability characterized by definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.

In addition, as of November 7, 1996, but prior to November 4, 
2002 the evidence does not show that the veteran's service-
connected PMS with major depressive disorder more nearly 
approximated a disability characterized by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

Lastly, prior to November 4, 2002, the evidence does not show 
that the veteran's service-connected PMS with major 
depressive disorder was characterized by symptoms that were 
not controlled by continuous treatment

The Board notes, however, that as of the last VA examination 
on November 4, 2002, but not prior, the veteran is anxious 
and worried; has somewhat constricted affect, depressed and 
anxious mood; has occasional feelings of hopelessness and 
helplessness, rumination, doubting and indecision; and has 
occasional episodes of irritability and loss of interest in 
previous interests.  As noted above, the veteran's GAF score 
reflects she has serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  
Nevertheless, she is also alert and oriented with intact 
memory, has appropriate hygiene, has speech normal in rate, 
tone and volume, and has normal psychomotor activity and 
thought process.  

In this case, given the changes in the law and the VA's 
requirement to apply both the old and the new criteria for 
mental disorders, see 38 U.S.C.A. § 5110(g) (West 2002); 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997), the Board finds that the 
veteran's disability meets the old criteria required for a 
grant of a 70 percent rating, as of November 4, 2002, but not 
prior to that.  As noted above, the veteran's GAF score of 45 
supports the conclusion that the veteran's disability, as of 
November 4, 2002, more nearly approximates a disability 
characterized by ability to establish and maintain effective 
or favorable relationships with people severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  See 38 C.F.R. § 4.132, 
Diagnostic Codes 9400, 9405 (1996).  Nevertheless, the 
veteran's disability does not meet the criteria required for 
the assignment of a 100 percent rating under the old criteria 
for mental disorders as the veteran's attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  
Additionally, her disability is not characterized by totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality and disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic, and explosions of aggressive 
energy resulting in a profound retreat from mature behavior.  
Lastly, although the veteran's GAF score of 45 shows she is 
has a serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job), the 
evidence does not show she is actually demonstrably unable to 
obtain or retain employment.  Id.  As such an increased 
rating in excess of 70 percent is not warranted for this 
disability.

In this respect, an increased rating in excess of 70 percent, 
as of November 4, 2002, for the service-connected PMS with 
major depressive disorder is not warranted under the new 
criteria for mental disorder, which can only be applied as of 
November 7, 1996.  See 38 U.S.C.A. § 5110(g) (West 2002); 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  The evidence does not 
show that the veteran's service-connected PMS with major 
depressive disorder more nearly approximates a disability 
characterized by total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. §  4.130, Diagnostic Codes 9400, 
9434 (2004).  

III.  Conclusion.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004) is 
warranted.  In the instant case, the evidence shows the 
veteran is currently retired from her employment.  The 
evidence, however, does not show that the veteran's service-
connected PMS with major depressive disorder (formerly shown 
as anxiety and nervousness) per se has caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluation) or the need for 
frequent periods of hospitalization, or has otherwise 
rendered impracticable the application of the regular 
schedular standards.  In essence, the evidence does not show 
that there is an exceptional or unusual disability picture in 
this case, which renders impracticable the application of the 
regular schedular standards.



Lastly, with respect to the disability at issue, the 
applicable rating criteria contemplate higher ratings.  
However, the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of a higher rating on a schedular basis other than that 
indicated above.  Likewise then, referral for consideration 
for extra-schedular evaluations is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating in excess of 10 percent for PMS with major 
depressive disorder (formerly shown as anxiety and 
nervousness), effective prior to November 4, 2002, is denied. 

A 70 percent rating, but not in excess thereof, for PMS with 
major depressive disorder (formerly shown as anxiety and 
nervousness) is granted as of November 2002, but not prior, 
subject to provisions governing the payment of monetary 
benefits.


	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



